TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00022-CV


Kevin Newsom, Individually and as Guardian and Next Friend
of L.W.N., C.G.N., and C.J.N., Minors, Appellant

v.

Ballinger Independent School District, Appellee




FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
NO. 13,810, HONORABLE BEN WOODWARD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		This appeal concerns a dispute arising out of a workers' compensation claim. 
Appellant's counsel has filed notice advising the Court of a potential conflict between appellant
Kevin Newsom and his three minor children, whom counsel also represents.  The source of the
potential conflict is Newsom's position as an elected member of the school board for appellee
Ballinger Independent School District.
		After reviewing counsel's notice and the response thereto, we abate this appeal for
thirty days or until May 14, 2007, and we remand this cause to the trial court to conduct a hearing
to determine whether an actual conflict exists between Newsom and his three minor children.



						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Abated
Filed:   April 13, 2007